Citation Nr: 0328278	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  01-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for residuals of a lower back injury, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956, and from May 1958 to August 1959.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 2001, whereby the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for 
residuals of a lower back injury and assigned a 20 percent 
disability rating therefor, effective as of June 1, 1998.  In 
March 2002, the RO increased this rating to 40 percent, again 
effective as of June 1, 1998.  The veteran continued his 
appeal; see AB v. Brown, 6 Vet. App. 35 (1993).

In June 2003, the Board advised the veteran, by letter, of 
revisions in the diagnostic criteria applicable to low back 
injuries.  The veteran indicated, in response to that latter, 
that he had no further argument to present.

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in August 
2002.

In July 2002, the veteran submitted an application for a 
total rating for compensation purposes based on individual 
unemployability.  The record does not reflect that this 
matter has been adjudicated by the RO; this claim is 
accordingly referred to the RO for action as appropriate.


REMAND

As noted above, the diagnostic criteria by which VA evaluates 
the severity of low back disabilities was revised during the 
course of the veteran's appeal.  While he has been apprised 
of those changes, he has not been accorded a VA examination 
for compensation purposes under the new criteria; those 
criteria are sufficiently different than the former criteria 
that a contemporaneous examination would be of significant 
probative value.

It is also noted that the new criteria identify frequency and 
duration of incapacitating episodes as the determining 
standard by which low back disabilities may be evaluated.  
The Board is accordingly of the opinion that any and all 
treatment records not currently associated with the veteran's 
claims folder that pertain to treatment accorded his lower 
back impairment should be associated with his claims folder.  

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Court made a conclusion 
similar to the one reached in Disabled Amercian Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a Veterans Claims Assistance Act 
(VCAA) duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that, notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any and all health care providers who 
have accorded him treatment for his low 
back impairment since August 2002.  Upon 
receipt of such information, and duly 
executed authorization for the release of 
private medical records if appropriate, 
the RO should request that any and all 
health care providers identified by the 
veteran furnish legible copies of all 
medical records pertaining to treatment 
accorded the veteran for low back 
problems since August 2002.

2.  Following receipt of any and all such 
records, the RO should accord the veteran 
an orthopedic examination of his lower 
back injury residuals.  This examination 
is to be conducted in accordance with the 
diagnostic criteria for intervertebral 
disc syndrome that became effective on 
September 23, 2002; in particular, this 
examination should distinguish between 
orthopedic and neurologic involvement, 
and between each spinal segment affected.  
All tests indicated are to be conducted 
at this time, and all findings, and the 
reasons therefor, are to be set forth in 
a clear, logical, and legible manner on 
the examination report.  The veteran's 
claims folder is to be made available to 
the examiner prior to his or her 
examination.

3.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

4.  Following completion of the above, 
the RO should review the claim, and 
determine whether an increased rating can 
now be granted for the veteran's 
residuals of a lower back injury, in 
accordance with both Karnas v. Derwinski, 
1 Vet. App. 308 (1991) (pertaining to 
revisions in law or regulation during the 
course of an appeal) and Fenderson v. 
Brown, 12 Vet. App. 119 (1999) 
(pertaining to "staged" ratings arising 
from original grants of service 
connection).  If the decision remains in 
any manner unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to addre



	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




